Citation Nr: 1607307	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  14-20 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a lumbar spine disability.  

2.  Whether new and material evidence has been received to reopen a claim of service connection for pain radiating down the legs.



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to October 1975 and from January 1976 to April 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  An unappealed September 2008 rating decision denied the Veteran service connection for a lumbar spine disability, based essentially on a finding that such disability was not shown to be related to his service. 

2.  Evidence received since the September 2008 rating decision does not tend to relate a lumbar spine disability to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for a low back disability, and does not raise a reasonable possibility of substantiating such claim.

3.  An unappealed September 2008 rating decision denied the Veteran service connection for pain radiating down the legs, based essentially on a finding that such disability was not shown to be related to his service. 

4.  Evidence received since the September 2008 rating decision does not tend to relate the pain radiating down the legs to the Veteran's service; does not relate to an unestablished fact necessary to substantiate the claim of service connection for such disability, and does not raise a reasonable possibility of substantiating the claim.






CONCLUSIONS OF LAW

1.  New and material evidence has not been received, and the claim of service connection for a lumbar spine disability may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).

2.  New and material evidence has not been received, and the claim of service connection for pain radiating down the legs may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in January 2012, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  The letter also complied with the requirements set forth in Kent v. Nicholson, 20 Vet. App. 1 (2006) regarding notice in claims to reopen.  It is not alleged that notice was less than adequate.

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA and private medical records have been secured, as were his Social Security Administration (SSA) records.  In a claim to reopen, the duty to assist by arranging for a VA examination or obtaining a medical opinion does not attach until the previously denied claim is reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.


Legal Criteria, Factual Background and Analysis

A prior unappealed (and now final) rating decision denied the Veteran service connection for the lumbar spine and lower extremity disabilities at issue.  When there has been a final rating decision denying a claim of service connection, such claim may not be reopened and allowed on the same factual basis.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to each such claim, VA shall reopen the claim and consider it de novo.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The requirement for new and material evidence to raise a reasonable possibility of substantiating a claim to reopen the claim is a low threshold requirement.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether evidence is new and material, credibility of new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs are silent regarding complaints or findings of low back pain, to include pain radiating to the lower extremities.  In March 1978, he denied recurrent back pain and neuritis.  On March 1978 service separation examination spine and neurological clinical evaluations were normal.

Records from the Veteran's service with the Reserves show that he denied recurrent back pain and neuritis in September 1982, September 1983 and June 1995.  Examinations at those times found the spine and neurological system to be normal. 

In September 2001, the Veteran was seen for a private physical therapy evaluation.  He indicated that he first injured his back (at work) on "8/20/00," when moving a 40 pound box from one level surface to another, and that the pain radiated to his lower extremities.  The evaluation notes that magnetic resonance imaging (MRI) showed spondylolisthesis L5 on S1 and degenerative facet arthropathology.  When seen by a private physician the next month, the Veteran again complained of an August 2001 back injury.  The assessment was mechanical low back pain.

An unappealed June 2006 rating decision denied the Veteran service connection for a lumbar spine disability and for pain radiating down the legs essentially on the basis that such disabilities were not shown to be related to service.  He was notified of that determination and of his appellate rights.  Notably, his STRs were not associated with the record at the time of that decision.

VA outpatient treatment records show that in August 2007, a lumbar spine CT showed degenerative disc disease.

In January 2008, a VA physician affirmed that he had treated the Veteran for low back pain and that the Veteran was on pain and nerve medication.

In September 2008, the RO concluded new and material evidence had not been received since the evidence failed to show either a lumbar spine disability or pain radiating down the legs was related to service.  He was notified of the determination, but did not appeal it.

Evidence received since the September 2008 rating decision includes the Veteran's SSA records and VA and private medical records.  
On December 2007 examination by a private physician for the Social Security Administration, the Veteran reported a history of low back pain since 1995 (17 years postservice) when he sustained a lifting injury at work.  He stated he received physical therapy for six months after that injury.  

On private psychiatric evaluation in January 2008, the Veteran stated he had injured his back in service and sustained a re-injury at work.

Additional SSA records show the Veteran variously reported that his low back pain began in 1976 and in August 2001.

The Veteran did not appeal the September 2008 rating decision that denied service connection for a lumbar spine disability and pain radiating down the legs or he did not submit new and material evidence in those matters in the following year.  Therefore, the September 2008 rating decision is final, and new and material evidence to reopen the claim is required before the claim may be considered de novo.

Notably, the Veteran's STRs (which were not associated with the record at the time of the June 2006 rating decision) are silent regarding a back disability (and add nothing new or material for consideration).   Although he insists that his STRs should support his claim that his low back pain had its onset its service, his service separation examination and his periodic examinations for Reserve service in 1982, 1983 and 1995 all show he denied back pain.  This contemporaneous evidence directly contradicts his more recent reassertions that he has had low back pain continuously since service.

The claims of service connection for a low back disability and pain radiating down the legs were previously denied essentially on the basis that such disabilities were not shown to be related to service.  Therefore, for evidence received since the last final rating decision in the matter to relate to an unestablished fact necessary to substantiate the claims (and be new and material), it would have to tend to show that such disorders are related to service.

The additional evidence received includes SSA, private and VA medical records.  As noted above, various treatment records show the Veteran receives treatment for low back pain and sciatica; such information was previously in the record and the evidence showing the treatment is continuing is cumulative, and therefore not new.  The Veteran's repetitions of his own assertions that the claimed disabilities likewise are cumulative and not new.

In fact, nothing added to the record since the September 2008 rating decision relates to the unestablished fact necessary to substantiate the claims, or raises a reasonable possibility of substantiating the claims.  The record remains devoid of evidence linking the claimed disabilities to the Veteran's service.  Accordingly, the Board finds that new and material evidence has not been received, and that the claims of service connection for a lumbar spine disability and pain radiating down the legs may not be reopened.


ORDER

The appeals to reopen claims of service connection for a lumbar spine disability and for pain radiating down the legs are denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


